Citation Nr: 1022553	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from May 1969 to January 1972.  The Veteran 
died in January 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
requested a videoconference hearing; such hearing was 
scheduled in October 2007, but was postponed due to technical 
difficulties.  It was rescheduled in January 2008; however, 
the appellant failed to appear.     

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the appellant in the development of facts 
pertinent to her claim.  See 38 C.F.R. § 3.159 (2009).  

The Veteran served in the U.S. Army (as indicated above, from 
1969 to 1972).  The listed primary cause of his death was 
acute purulent meningitis; cirrhosis of the liver was listed 
as a contributory cause.  In a March 2, 2004 VA Form the 
appellant reported that the Veteran received postservice 
private physician and hospital treatment in 1980/81 (in later 
correspondence she indicated that she sought records of such 
treatment, but was advised that the hospital records were 
destroyed, and the private physician could not be located), 
and that (apparently after his active duty Army service, but 
prior to 1980) the Veteran had attempted to re-enlist, in the 
U.S. Marine Corps, but that examination [i.e., for re-
enlistment] revealed that "he [had] an enlargement of the 
liver with abscess of fats on it."  In her May 2006 
substantive appeal (on VA Form 9) the appellant reported that 
the Veteran's attempt at re-enlistment in the Marines took 
place between 1973 and 1974.  In essence she alleges that 
evidence of liver abnormality so soon after the Veteran's 
discharge from active duty suggests that his contributing-to-
death liver disease was service related.  

The evidence of record (including the manila envelope with 
the Veteran's service treatment records) does not include a 
report of a 1973/1974 Marine Corps enlistment examination, 
and the record does not reflect any attempt to secure such 
report.  If the report of a 1973/1974 enlistment examination 
(with alleged findings of liver disease) exists, it would be 
pertinent evidence in the matter at hand that is 
constructively of record (and must be secured).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for 
exhaustive development to locate, and 
secure for the record, the report(s) of 
any post-Army-service (i.e., after 
January 1972 and likely in 1973 or 
1974) examination of the Veteran for 
enlistment in the Marine Corps.  The 
appellant should be asked to assist in 
this matter by providing any further 
details regarding such examination 
(such as where it took place and, if 
she can recall the month and year, when 
it occurred).  If the exhaustive search 
proves fruitless, the scope of the 
search should be described for the 
record.  

2.  The RO should arrange for any 
further development suggested by any 
additional evidence or information 
received pursuant to the request above.  
Then the RO should re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
